In a proceeding under the Debtor and Creditor Law, a creditor, Saul Segal, appeals from an order granting the motion of the assignee for the benefit of creditors to declare invalid as against the assignee a chattel mortgage filed by said creditor and to allow his claim only as a general unsecured claim. Order affirmed, with $10 costs and disbursements. The mortgage was executed on March 9, 1953 and was properly filed in the office of the Clerk of Nassau County on March 16, 1953. The mortgage was not refiled, nor was a statement describing the mortgage filed in the said office until February 13, 1957, about a year past the time therefor. There was a further filing of a new statement in said office on February 13, 1958. The appellant relies on the 1957 and 1958 filings to validate the mortgage as against persons who became creditors after the 1957 filing. Neither the pertinent sections of the Lien Law (§§ 230, 232, 235) nor of the Debtor and Creditor Law (§ 17) indicates a legislative intent to differentiate amongst creditors of a mortgagor according to the relationship between the time of the making of the mortgage or the times for or of the filing or refilings which the statute requires with respect thereto, on the one hand, and the time that any creditor’s claim accrues, on the other hand (cf. Matter of Brown Bomber Baking Co. [Fiske], 293 N. Y. 141; Thompson v. Van Vechten, 27 N. Y. 568; Karst v. Gane, 136 N. Y. 316; Marsden v. Cornell, 62 N. Y. 215; Herder v. Walther, 9 N. Y. S. 926; Bishop v. Spector, 150 Misc. 360; Matter of Active Wet Wash Laundry Co., 8 F. Supp. 964; Matter of Active Wet Wash Laundry Co., 8 F. Supp. 966). The Lien Law makes no provision revitalizing a chattel mortgage that has become invalid as against creditors because of noncompliance with the filing or refiling requirements of said sections. Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.